



EXHIBIT 10.60


2019 Executive Incentive Plan
Plan Document and Summary Plan Description
(Annual Award, Long-Term Incentive Awards)


Purpose


The purpose of this 2019 Executive Incentive Plan (“Plan”), is to motivate
executives and other key employees of Centrus Energy Corp and its affiliates
(collectively, the “Company”) to make extraordinary efforts to increase the
value of the Company’s shares and to achieve goals that are important to the
Company in 2019 and beyond. The Plan arises under and is subject to the terms of
the Centrus 2014 Equity Incentive Plan, as may be amended and/or restated from
time to time (the “Equity Incentive Plan”). In the event of a conflict or
inconsistency between the terms of this Plan and the terms of the Equity
Incentive Plan, the Equity Incentive Plan shall control. If not otherwise
defined herein, capitalized terms within this Plan shall have the same meaning
as provided under the Equity Incentive Plan.


Overview


The Plan provides for two types of awards that may be granted in 2019: (1) an
annual incentive award (“Annual Award”) payable in cash, and (2) a multi-year
long-term incentive award (“Long-Term Award”). The Long-Term Incentive Award has
two components: (1) a Performance Cash Award, based on established goals for the
performance of the Company; and 2) an Equity Denominated Award payable in cash,
equity, or a combination thereof.


Eligibility for Participation - Participants in the Plan are recommended by
management and are approved by the Compensation, Nominating and Governance
Committee (the “Committee”) of the Centrus Board of Directors. Plan participants
are shown in the chart in Attachment I for each type of award.




 





--------------------------------------------------------------------------------





2019 Annual Incentive Plan


The Plan’s effective date (the “Effective Date”) is January 1, 2019.


I.
ANNUAL INCENTIVE AWARDS



A.
Target Awards - The Performance Period for an Annual Award shall be the period
from January 1, 2019 through December 31, 2019. Individuals who become
participants in the Plan after the Effective Date may have their Target Annual
Award (defined below) prorated to reflect their participation date. The
proration will be calculated based on the participant’s number of days of
Company employment in 2019 divided by 365.

  
1.
The target Annual Award under the Plan for each participant for the applicable
Performance Period (the “Target Annual Award”) shall be as follows:



Target Participation Chart
Level
2019 Target Annual Award (percent of base salary as determined by the Committee)
President & CEO
100%
Senior Vice Presidents
60%-80%
Vice Presidents
60%



2. Participants may receive up to 150% of the Target Annual Award based on the
participant’s individual performance recommended by the CEO and approved by the
Committee, or in the case of the CEO, as approved by the Committee.


B.
Target Award Pool - Target Annual Awards will be established for each
participant based on a percentage of their base salary and his or her level
within the Company as set forth in the chart above and in Attachment I. The sum
of the target awards for all participants equals the Target Award Pool1 .



C.
Final Award Pool - At the end of the performance period, the Committee will
evaluate Management’s performance relative to the Corporate Goals (discussed
below). The Committee will establish an achievement level as a percentage from
0% to 150% based on the degree to which the goals were met. A Final Award Pool
will be established by multiplying the Target Award Pool by the Corporate Goal
achievement level, the sum of which creates the Final Award Pool. The sum of the
total awards made to all participants cannot exceed the Final Award Pool without
the consent of the Committee.





1 The Target Award Pool for the Annual Incentives is company-wide and will
include all Centrus employees that are eligible to receive an annual incentive
award. For non-executives, target annual awards are 5% to 40% of base salary (as
determined by management). Consequently, the Target Award Pool described in this
section includes all employees eligible to receive an annual award.







--------------------------------------------------------------------------------





Hypothetical Example of Target and Final Award Pool Calculation
Participants
Base Salary
Target Award (% of Base Salary)
Target Award Amount ($)
2019 Pool Calculation
Year-End Corporate Goal Achievement
FINAL Award Pool
 
 
 
 
 
 
Executives
$250,000
80%
$200,000
 
 
 
 
 
 
 
$180,000
60%
$108,000
 
 
All Other Participants
$160,000
20%
$32,000
 
 
 
 
 
 
 
$75,000
5%
$3,750
 
 
Target Award Pool
 
$5,500,000
97%
$5,335,000







II.
ESTABLISHING GOALS



A.
Corporate Goals - Corporate Goals shall be designated from among the various
performance criteria under the Equity Incentive Plan and approved by the
Committee.



1.
The Committee has approved 5 Corporate Goals for 2019 (see Attachment II).

i.
Each goal has performance metrics that define 100% achievement for each goal.

ii.
The Committee has the discretion to adjust any goal or target where it believes
that such an adjustment is appropriate in supporting business objectives or is
otherwise contemplated by the Equity Incentive Plan.



2.
Goals are weighted to recognize their importance in achieving business success
in 2019.



3.
Annual goals and goal weights will be approved by the Committee prior to or on
or about March 30 of each year for which the goals apply.



B.
Certification of Performance - Following the completion of the Performance
Period for the Annual Award, the CEO will review the achievement of the
Corporate Goals and will recommend to the Committee a proposed level of
performance, with appropriate supporting documentation. The Committee will
determine a final level of achievement for each goal and certify an overall
level of performance on the Corporate Goals.



C.
Final Award - The participant’s individual Target Award will be multiplied by
the achievement level of the Corporate Goals as certified by the Committee (0%
to 150%). This will establish the participant’s Final Target Award. Management
will then, based on its assessment of the participant’s performance throughout
the year, determine each participant’s Final Award as (0% to 150%) of the Final
Target Award. The sum of all Final Awards cannot exceed the Final Award Pool
without the consent of the Committee.



•
The CEO will review and approve the Final Award rating for each participant.

•
The Committee will review and approve the performance rating for the CEO and
each other participant.






--------------------------------------------------------------------------------









III.
TIME AND FORM OF PAYMENT



A.
Annual Awards will be paid only following the Committee’s certification of the
level of attainment of the applicable Corporate Goals, and except as expressly
provided in Section I of “Plan Administration”, such payment will be conditioned
on the participant’s continued employment with the Company on the payment date.



B.
Such awards, when earned, will be paid in cash in a lump sum, subject to
applicable withholding and subject to Section 19.1 of the Equity Incentive Plan,
including any compensation recovery or “clawback” policy the Company may have in
effect at the time the Award is paid.



C.
Payment of Annual Awards, to the extent earned, will be made as soon as
practicable after the Committee’s certification of the level of attainment of
the applicable Corporate Goal(s) after the end of the applicable Performance
Period.





Long-Term Incentive Plan


I.
PLAN DESIGN/PERFORMANCE PERIOD



The Long-Term Incentive Plan (“LTIP”) is designed to reward performance over
3-year overlapping performance periods. The initial performance period for the
ongoing program is from January 1, 2019 through December 31, 2021 (the “Initial
Award”). Each participant in the initial 2019-2021 performance period will also
receive a one-time award covering 2019-2020, which is intended to provide a
bridge towards the ongoing program (the “Stub Award”). The LTIP is designed to
focus management efforts on achieving strategic goals that require multi-year
efforts, enhance alignment of incentives to business strategy and operations,
and build on the tactical results achieved on an annual basis. The LTIP has two
vehicles:


1.
Performance Cash Award - A cash award tied to the achievement of specific
strategic business transition goals over the defined performance period, which
accounts for 50% of the total long-term incentive opportunity.



2.
Equity Denominated Award - An award tied to the performance of Centrus Class A
common stock over the defined performance period, which accounts for 50% of the
total long-term incentive payment opportunity



II.
PERFORMANCE CASH AWARD



A.
Target Award - The Performance Cash Award will comprise 50% of each
participant’s total long-term incentive opportunity for both the Initial Award
and the Stub Award

•
Each participant may receive between 0% and 150% of his or her target award
based on the Company’s achievement of the long-term goals.

•
The participant’s award will be determined by multiplying his or her target
award by the Company’s achievement relative to the long-term goals as certified
by the Committee. Each participant will be evaluated based on the same Corporate
Goals and achievement level.






--------------------------------------------------------------------------------





B.
Performance Cash Award Goals -The Performance Goals/Targets are approved by the
Committee at the beginning of the Performance Period. The Performance Goals
/Targets for the Initial and Stub Awards are included in Attachments I and III.

•
Such Performance Goals/Targets may, in the Committee’s discretion, include a
threshold level of performance, below which no Long-Term Award will be paid, and
a maximum level of performance at which 150% of the target Long-Term Award may
be paid. The Committee may score performance between the threshold and target
performance and between target and maximum performance.

•
Management will periodically update the Committee on performance relative to the
Performance Goals/Targets.

i.
The Committee will have the discretion to adjust any goal or target where it
believes that such an adjustment is appropriate in supporting business
objectives or is otherwise contemplated by the Equity Incentive Plan.



C.
Payout for Performance Cash Award

•
The Committee will certify the level of achievement for the applicable
Performance Goals/Targets, and based on the level of achievement, the amount of
the Long-Term Award. Payout of the Performance Cash Award and the Equity
Denominated award will occur at the same time, e.g. as soon as practicable after
the Equity Denominated award can be determined (see below).



D. Settlement of the Performance Cash Award
•
Payment of the Stub Award will be determined following the Committee’s
certification of the level of attainment after filing of the Company’s Annual
Report on Form 10-K for the final year of the Stub Award performance period
(i.e., fiscal year ending 2020) and will be paid no later than May 1, 2021.

•
Payment of the Initial Award will be determined following the Committee’s
certification of the level of attainment after filing of the Company’s Annual
Report on Form 10-K for the final year of the Initial Award performance period
(i.e., for fiscal year ending 2021) and will be paid no later than May 1, 2022.



Performance Cash Award Structure
 
 
 
Target Calculation
 
 
 
Hypothetical Base Salary =
$300,000
 
 
2019 Initial Award Target Opportunity (one-third of annual salary)
$100,000
 
 
Initial Award Target Performance Cash Award = 50% of total LTI (remainder
applied to Equity Denominated Award)
$50,000
 
 
2019 Stub Award Target Opportunity (two-thirds of annual salary)
$200,000
 
 
Stub Award Target Performance Cash Award (50% of total Stub Award)
$100,000
 
 
Total Cash Award Value (Initial Award + Stub Award)
$150,000
 
 
 
 
 
 
Example of Payouts (hypothetical)
 Overall % Goal Achievement
 Payout
% of Target (target = $150,000)
2021 Stub Award Payout (covering 2019 and 2020)
0.95
$95,000
 
2022 Initial Award Payout (covering 2019 through 2021)
1.01
$50,500
 
Total Payout
 
$145,500
97%








--------------------------------------------------------------------------------





III. EQUITY DENOMINATED AWARD


Under the terms of the Equity Incentive Plan, the Committee can authorize an
award of equity to individuals. Such an award may be any form of equity
identified in the Equity Incentive Plan. This includes: restricted stock,
restricted stock units, share appreciation rights, performance shares or stock
options. Incentives tied to the performance of Centrus common stock increases
the alignment between management and shareholders.


A.
Target Equity Denominated Award

•
The Equity Denominated Award will comprise 50% of each participant’s total
long-term incentive opportunity for both the Initial Award and the Stub Award
(the “Target Equity Denominated Award”).

B.
Notional Units

•
The Target Equity Denominated Award is determined by dividing the participant’s
target award opportunity by the Starting Share Price of Centrus Class A common
stock. The result will be an equivalent number of Notional Units.

•
The number of units will be rounded up or down to the nearest full share.

•
Participants will not receive actual shares, but the number of Notional Units
will be used to calculate the Equity Denominated Award.

•
Notional Units will not convey any rights to the participant to receive actual
shares, sell shares or have voting rights based on the Notional Units.



C.
Starting Share Price

•
Calculated as the average price of Centrus common stock for the 20 trading days
following the filing of the Company’s Annual Report on Form 10-K for the
preceding year end (i.e. 2018).



D.
Ending Share Price

•
Calculated as the average price of Centrus common stock for the 20 trading days
following the filing of the Company’s Annual Report on Form 10-K for the final
year of the performance period (i.e., 2020 for the 2-year Stub Award and 2021
for the Initial Award period).



E.
Final Award

•
For the Stub Award, participants will be eligible for a payout in 2021 (covering
2019 and 2020) and for the Initial Award, participants will be eligible for a
payout in 2022 (covering 2019 through 2021).

•
Both payouts are based on the Notional Units determined using the 2019 Starting
Share Price.

•
All awards will be based on the Starting and Ending Share Price for the
applicable performance period.



F.
Settlement of the Award

•
Awards will be settled following the Committee’s certification of the Ending
Share Price.

•
Settlement of any award based on the Notional Units may be made, in the form of
cash, Centrus common stock, or any combination of the two at the discretion of
the Committee.

•
The participant will be entitled to receive in settlement of the award an amount
equal to the number of Notional Units issued to the participant multiplied by
the applicable Ending Share Price.

G.
Unrestricted Shares

•
Should all or a portion of the award be made in the form of Centrus common
stock, these shares would be unrestricted and become taxable to the participant
at that time.








--------------------------------------------------------------------------------





Equity Denominated Award - Payment Structure
Target Grant Calculation
 
 
 
Hypothetical Base Salary
$300,000
 
 
2019 Initial Award Target Opportunity (one-third of annual salary)
$100,000
 
 
Target Initial Award Equity Denominated Grant = 50% of total LTI (remainder
applied to Performance vehicle)
$50,000
 
 
Stub Award Target Opportunity (two-thirds of annual salary)
$200,000
 
 
Stub Award Equity Denominated Grant (50% of total Stub Award)
$100,000
 
 
Total Equity Denominated Grant value (Initial Award + Stub Award)
$150,000
 
 
Share Value
 
 
 
Starting Share Price (1)
$2.50
 
 
Number of Notional Units
 
 
 
Total Target Equity Denominated Grant divided by starting share price
60,000
 
 
Stub Award shares covering 2019 and 2020 (payout in 2021) -2/3 of total
                    40,000
 
 
Initial Award shares covering 2019 through 2021 (payout in 2022) - 1/3 of total
                20,000
 
 
Example of Payouts (hypothetical)
 Ending Share Price
 Payout
% of Target (target = $150,000)
2021 Stub Award Payout - covering 2019 and 2020 (2)
$3.00
$120,000
 
2022 Initial Award Payout - covering 2019-2021 (grant is based on 2019 start
price) (3)
$3.20
$64,000
 
Total Payout
 
$184,000
123%
 
 
 
 
(1) Starting share value TBD (hypothetical)
 
 
 
(2) Ending share value TBD (hypothetical)
 
 
 
(3) Ending share value TBD (hypothetical)
 
 
 



IV. TIME AND FORM OF PAYMENT


Long-Term Awards will be paid only following the Committee’s certification of
the level of attainment of the applicable Performance Goal(s), and except as
expressly provided in Section I of “Plan Administration” below, such payment
will be conditioned on the participant’s continued employment with the Company
on the payment date. Such awards, when earned, will be paid in cash in a lump
sum, or in the case of the equity denominated awards, may be paid in cash,
Centrus common stock, or as a combination of the two at the Committee’s
discretion. Payments will be subject to applicable withholding and subject to
Section 19.1 of the Equity Incentive Plan, including any compensation recovery
or “claw-back” policy the Company may have in effect at the time the Award is
paid.


A.
Long-Term Performance Cash Awards - Payment of any Long-Term Performance Cash
Award, to the extent earned, will be made as soon as practicable following the
Committee’s certification of the level of attainment of performance goals after
filing of the Company’s Annual Report on Form 10-K for the final year of the
performance period.








--------------------------------------------------------------------------------





During 2019, there will be two Performance Cash Award grants; one associated
with achieving the 2019-2020 Stub Award targets; and one associated with
achieving the 2019-2021 Initial Award targets.


B.
Long-Term Equity Denominated Awards - Long-term Equity Denominated Awards are
based on the performance of Centrus Class A common stock over the applicable
Performance Period.



During 2019, there will be two equity grant payouts: one associated with the
value of the common stock from the Starting Share Price for 2019, to the Ending
Share Price in 2021 (the Stub Award); and one associated with the value of the
common stock from the Starting Share Price for 2019 to the Ending Share Price in
2022 (the Initial Award). Payment will be made as soon as practicable following
the Committee’s certification of the applicable Ending Share Price.


C.
Future Performance Periods - A new three-year LTIP performance period is
anticipated to begin each year as determined by the Committee such that the
periods overlap and provide a payout each year. The target total long-term
incentive over each three-year period is anticipated to continue to be 100% of
the participant’s annual salary; however, the proportion paid as performance
cash awards and equity denominated awards may change based on evolving Company
circumstances.



PLAN ADMINISTRATION
I.
EFFECT OF TERMINATION OF SERVICE



A.
Death or Disability. If a participant’s employment is terminated due to Death or
Disability (as defined in Section 409A of the Code) prior to payment of an
Annual Award or Long-Term Award, the participant (or beneficiary, in the case of
Death) will be entitled to payment of a pro-rated portion of the applicable
Annual Award or Long-Term Award.



The Annual Award payment will be based on the participant’s individual Target
Award multiplied by a fraction, the numerator of which is the number of days the
participant was employed by the Company during the applicable performance period
and the denominator of which is the number of days in the applicable performance
period (the “Proration Fraction”). The prorated Target Award will be multiplied
by the achievement level of Corporate Goals certified by the Committee pursuant
to this Plan (i.e., payment will be based on actual performance) and adjusted by
management based on assessment of the participant’s performance. The Annual
Award payment will be paid at the same time as payouts are made to actively
employed participants.


The calculation and timing of the payment of the Performance Cash Award portion
of the Long-Term Award depends on when during the Performance Period, Death or
Disability occurs. If Death or Disability occurs prior to the final year of a
performance period: (i) the Performance Cash Award payment amount will be based
on the participant’s target Performance Cash Award for the performance period
multiplied by the Proration Fraction; (ii) the amount of the award will be equal
to the prorated target (i.e., the amount will assume achievement of goals at
target level), and (iii) the Performance Cash Award will be paid within





--------------------------------------------------------------------------------





60 days of the date of the participant’s termination of employment. If Death or
Disability occurs during the final year of a performance period: (i) the
Performance Cash Award payment amount will be based on the participant’s target
Performance Cash Award for the performance period multiplied by the Proration
Fraction; (ii) the prorated target will be multiplied by the achievement level
certified by the Committee for the applicable performance period, and (iii) the
Performance Cash Award will be paid at the same time as payouts are made to
actively employed participants.


The Equity Denominated Award will be based on the number of Notional Units
awarded to the participant for the performance period multiplied by the
Proration Fraction. The Ending Share Price shall be determined as provided in
this Plan following the filing of the Company’s Annual Report on Form 10-K for
the final year of the performance period, and payment will be made at the same
time as payment is made for actively employed participants.


B.
Termination Without Cause or Retirement. Except as provided in Section D. Change
in Control, if a participant’s employment is terminated due to involuntary
separation from service by the Company other than for Cause (as defined in the
Equity Incentive Plan), if a participant has a separation from service for Good
Reason (as defined in the participant’s Change in Control Agreement), or if a
participant Retires (as defined below) prior to the payment of the incentive
awards, then the awards shall be paid as follows:



1.
The amount payable under the Plan shall be the amount of the award that would
have been paid based on actual performance had the participant remained actively
employed, multiplied by the Pro-Ration Fraction. The pro-rated Award shall be
paid subject to the participant’s execution (without revocation) of a general
release of claims in substantially the form provided under the Company’s
Executive Severance Plan.



2.
The pro-rated Award shall be paid at the same time and using the same
performance results and stock calculation as Awards paid to participants who
remain actively employed by the Company, multiplied by the Pro-Ration Fraction.



3.
For this purpose, “Retirement” is defined as having met the age and service
requirements to qualify for an unreduced benefit under the Employees’ Retirement
Plan of Centrus Energy Corp., regardless of whether the individual was a
participant in that plan at the time of his or her retirement.



C.
Other Termination of Employment - If the participant incurs a termination of
employment for any other reason (not set forth above) prior to payment of an
Annual Award or a Long-Term Award, including a voluntary termination of
employment without Good Reason, or termination for Cause, such unpaid Awards
will be forfeited.



D.
Change in Control - Notwithstanding anything herein or the Executive Severance
Plan to the contrary, if a participant’s employment is involuntarily terminated
by the Company other than for Cause or is terminated by the participant for Good
Reason in either case within three months prior to or within one year following
a Change in Control (as defined in the Equity Incentive Plan), the Committee
will immediately vest and pay out (i) the Annual Award on the 60th day following
such termination as though the applicable Performance Goal(s) had been achieved
at the target level and (ii) the Long-Term Awards on the regular payment dates
based on actual performance through the end of the applicable Performance
Period, and multiplied by






--------------------------------------------------------------------------------





the Pro-Ration Fraction. Awards will be paid on the date when all other awards
are paid. The payment of any such Award shall be subject to the participant’s
execution (without revocation) of a general release of claims in substantially
the form provided under the Company’s Executive Severance Plan. For purposes of
this Plan, “Good Reason” shall have the same meaning defined for that term in
the participant’s Change in Control Agreement.


II. OTHER ADMINISTRATIVE MATTERS


A.
409A Matters



1.
Notwithstanding anything to the contrary in this Plan, Annual Incentive Awards
payable under this Plan are intended not to be deferred compensation within the
meaning of Section 409A of the Code, and the Plan will be administered and
interpreted to be consistent with that intention. Annual Incentive Awards that
are earned will be made as soon as practicable after the Committee’s
certification of the level of attainment of the applicable Performance Goal(s)
after the end of the applicable Performance Period, but in no event later than
the 15th day of the third month after the later of the last day of the calendar
year or the last day of the fiscal year in which they are earned.



2.
Long-Term Incentive Awards shall be treated as deferred compensation within the
meaning of Section 409A of the Code, and this Plan will be administered and
interpreted to be consistent with that intention. In that regard, in the event
that the participant is a “specified employee” within the meaning of Section
409A at the time of the termination (other than due to death), then
notwithstanding anything contained in this Plan to the contrary, the Long-Term
Incentive Award shall be delayed and paid on the first business day following
the date that is six months following the date of participant’s termination of
employment, or earlier upon such participant’s death. Each payment payable under
this Plan that is considered to be deferred compensation subject to Code Section
409A is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.



B.
Effect of Awards on Other Benefits - An Annual Award, to the extent earned, but
not a Long-Term Award, will, as reasonably determined by the Committee in good
faith, be considered in the definition of pay used to determine, as applicable:
(1) the participant’s severance benefits under the Centrus Energy Executive
Severance Plan or any other severance plan in which he or she participates, (2)
the participant’s severance benefits under his or her Change in Control
agreement with the Company, and (3) the GVUL executive life insurance benefit
administered through MetLife. Except as provided above in this section, amounts
payable to any participant under the Plan shall not be taken into account in
computing the participant’s compensation for purposes of determining any
pension, retirement, death or other benefit under a pension, retirement, profit
sharing, bonus, insurance or other employee benefit plan of the Company, except
as such other plan or agreement shall otherwise expressly provide.



C.
Participants Joining the Plan After the Effective Date - In certain cases a
participant may join this Plan during the course of the Performance Period
(either as a participant in the Annual Award, the Long-Term Award or both).
Those individuals will be treated as partial participants as outlined below.








--------------------------------------------------------------------------------





1.
If an employee becomes eligible to participate in the Annual Award and/or the
Long-Term Award for 2019 after the Effective Date either through promotion or by
subsequent hiring by the Company, the employee’s Target Annual Award or target
Long-Term Award will be established according to the Target Participation Chart
(above), or as otherwise indicated above, which will be multiplied by the
Pro-ration Fraction.



2.
If an employee is promoted and by that promotion is eligible to participate in
this Plan at a higher Target Annual Award level, then his or her award shall be
prorated based on the amount of time as a participant at each level (prior and
new) and the base salary used in the calculation of any award shall be the
salary in place while participating at each level. The sum of the two
pro-rations will equal the participant’s revised Target Annual Award.

 
3.
If, due to special circumstances, an employee who is not at one of the levels
set forth in the Target Participation Chart (above) and who is not subject to
Section 16 of the Securities Exchange Act of 1934 becomes eligible to
participate in the Plan, the applicable target percentage of base salary for
such individual will be determined by the CEO, as approved by the Committee, but
will not exceed the maximum target percentage for the Vice President level as
shown in the Target Participation Chart. Any awards earned will be pro-rated, as
previously described.






